IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                      NO. PD-0241-11



                        M ERRIL LERO Y JESSO P , Appellant

                                              v.

                                TH E STATE O F TEXAS



                       O N DISCRETIONARY REVIEW
                   FRO M TH E TH IRD COURT O F APPEALS,
                           SCH LEICH ER CO UNTY


      Per curiam. Johnson, J., dissents.

      The petition for discretionary review is dismissed as improvidently granted.


Delivered March 28, 2012.
Do not publish.